Citation Nr: 0105549	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $3,975.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Committee on Waivers 
and Compromises (Committee) located in the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that the veteran was scheduled for a hearing 
in May 2000 before a traveling member of the Board at the RO 
in Chicago, Illinois; however, he canceled this hearing due 
to illness and did not request that the hearing be 
rescheduled.


FINDINGS OF FACT

1.  In June 1996, the Social Security Administration (SSA) 
informed the veteran that he would no longer receive 
disability benefits from that agency effective January 1997.

2.  In June 1997, the veteran was granted entitlement to a 
permanent and total rating for pension purposes; he was 
notified that the amount of his pension benefits was based on 
his income, including SSA benefits, which as of January 1, 
1997, was $0.

3.  The veteran, through an agent, was notified by the SSA in 
April 1998 that, effective March 1998, he would receive SSA 
disability benefits.

4.  The veteran did not notify VA of his receipt of SSA 
disability benefits until January 1999.

5.  In April 1999, the veteran's VA pension benefits were 
discontinued, and he was assessed a $6,929 overpayment, 
reflecting the amount of pension benefits received by him 
from May 1998 to March 1999.

6.  In a May 1999 decision, the Committee waived $2,954 of 
the veteran's overpayment, leaving a remaining balance of 
$3,975.

7.  The veteran currently receives at least $826 in gross 
monthly income, and reports from $639 to $699 in monthly 
expenses; he has access to two bank accounts totaling more 
than $3,000.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the case was transferred to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the Committee and the RO has found the 
veteran's claim to be well grounded and has informed the 
veteran of the applicable laws and regulations pertaining to 
his claim.  All records pertinent to the veteran's appeal 
have been obtained, and there is no additional evidence which 
should be obtained.  Consequently, there is no further action 
to be undertaken to comply with the provisions of the VCAA, 
and the veteran will not be prejudiced as a result of the 
Board deciding this appeal without first affording the 
Committee or the RO an opportunity to consider his claim in 
light of the VCAA.  

The veteran seeks a waiver of recovery of an overpayment of 
VA pension benefits.

On file is a June 1996 letter from the SSA to the veteran, 
which indicates that the disability benefits received by the 
veteran from that agency would be discontinued effective 
January 1, 1997.

In a VA Form 21-527, Income-Net Worth and Employment 
Statement, dated in October 1996, the veteran reported that 
he had no assets, and that his income was limited to payments 
from the SSA; he indicated that the referenced payments were 
scheduled to end in January 1997.

In a June 1997 rating decision, entitlement to a permanent 
and total rating for pension purposes was granted.  At the 
time of the decision, service connection was in effect for 
unilateral tinnitus, evaluated as 10 percent disabling, and 
for left ear hearing loss, rated as noncompensably disabling.

In July 1997 letters, the RO informed the veteran that he 
would receive $91 each month for the period from August 1996 
to November 1996, and $94 each month for the period from 
December 1996 to January 1997, because the yearly income he 
received from SSA benefits during those periods exceeded the 
maximum allowable income for pension purposes; the $91 and 
$94 represented compensation payments for his service-
connected tinnitus.  The veteran was also informed that, for 
the period from February 1997, he would receive the full 
amount of VA pension benefits instead of his compensation 
benefits because of the loss of his SSA benefits effective 
January 1997.  The letters specifically informed the veteran 
that his pension rate was based on his income, and that SSA 
benefits were counted as income.  He was also specifically 
told that he was responsible for notifying VA of any changes 
in his income or increase in net worth.

On file is a November 1998 letter from VA which notified the 
veteran that his pension benefits would be increased due to a 
cost of living increase.  The letter explained that the 
veteran's current rate of pension was based on a net 
countable income of $0, and he was told to provide an 
accurate statement of income from all sources if the above 
amount was incorrect.  He was specifically told to inform VA 
immediately if he began to receive SSA benefits.

In a statement addressed to S.K. for the veteran, dated in 
April 1998, but received by VA in January 1999, the SSA 
indicated that the veteran would begin receiving disability 
benefits from that agency beginning in March 1998.  The 
letter indicated that amounts payable to the veteran from 
January 1997 to February 1998 would be withheld, but that the 
rates payable to the veteran were $715.60 each month for the 
period from January 1997 to November 1997, and $730.60 each 
month for the period from December 1997.

In April 1999, the RO discontinued pension benefit payments 
to the veteran because his income from SSA benefits exceeded 
the maximum allowable income for pension purposes, and 
instituted compensation payments based on the veteran's 
service-connected tinnitus, effective May 1998.  In a 
separate letter to the veteran in April 1999, the RO informed 
the veteran that he was overpaid $6,929 in pension benefits 
because of his simultaneous receipt of SSA benefits for the 
period from May 1998 to March 1999.

On file is a VA Form 20-5655, Financial Status Report, dated 
in May 1999, on which the veteran reported that he received 
$665.40 each month from SSA, and $96 from VA.  He listed 
$699.53 in monthly expenses.  He reported $18.90 in a bank 
account and indicated that he owned a $3,000 car.  He claimed 
no installment contracts or other debts, and he attached 
supporting documentation.  The Board notes that the veteran's 
bank statement shows that deposits to the account included 
his VA benefits as well as $20 from an unidentified source, 
but interestingly does not reflect any payments from the 
account except for a $740 payment made the same day that the 
veteran received monies from VA, leaving, after the deduction 
of bank service fees, a balance of $18.90.

In a May 1999 decision, the Committee determined that the 
veteran was entitled to a waiver of $2,954 of the original 
$6,929 overpaid the veteran, leaving a balance of $3,975 owed 
by the veteran.  In essence, the Committee offset the amount 
of service-connected compensation the veteran would have 
received from May 1998 to December 1998 but for the receipt 
of pension benefits, and waived the amount received by the 
veteran in pension benefits from January 1999 to March 1999 
because the veteran had notified VA in January 1999 of the 
receipt of SSA benefits.

In several statements on file, the veteran asserts that he 
was not aware that he could not receive SSA benefits 
concurrently with VA pension benefits.  He also alleged that 
he was unable to repay the amount of the overpayment.

In a VA Form 20-5655 dated in August 1999, the veteran 
reported that he received $648.50 each month from SSA, with 
no other income.  He indicated that he was not married.  He 
listed $639.35 in monthly expenses.  He reported that he had 
$12 in a bank account and owned a $3,000 car.  He indicated 
that he was not responsible on any installment contracts and 
did not have any other debts.  He attached supporting 
documentation.  The Board notes that the bank statement 
supplied by the veteran is for a different account than the 
one supplied in May 1999, lists S.K. as joint owner of the 
account, and shows that, as of July 1999, the account held 
$3,073.74.  The statement shows that the veteran's SSA 
benefits were deposited into the account, and that checks 
totaling $1,768.93 were written between June and July 1999.

The Board notes that while the veteran contends that he was 
unaware that he had to report his SSA disability benefits as 
income, he does not challenge the amount of the debt or the 
validity of its creation.  Rather, the question to be 
resolved is whether collection of the indebtedness should be 
waived.  Recovery of an overpayment of any VA benefit may be 
waived if recovery of the indebtedness from the payee would 
be against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(a).  The factors which must be considered 
are the extent to which the actions of the veteran 
contributed to the creation of the debt, a weighing of the 
fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Initially, the Board finds that the evidence does not 
demonstrate fraud, misrepresentation or a showing of bad 
faith by the veteran.  Therefore, the Board will consider 
whether collection of the overpayment would be against equity 
and good conscience.

Although the veteran alleges that he was unaware that he had 
to report the SSA benefits he had been receiving since March 
1998 as income for the purpose of VA pension benefits, the 
record reflects that he was provided with detailed letters 
from VA which clearly informed him that the opposite was 
true.  In addition, the Board notes that persons dealing with 
the Government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-385 (1947)).

As noted above, SSA disability benefits are counted as income 
against VA pension benefits.   38 C.F.R. § 3.262(f) (2000).  
Moreover, the record reflects that the veteran was clearly 
apprised of this fact.  Therefore, the veteran is charged 
with knowledge that he was receiving unreported income at the 
same time that he was receiving VA pension benefits.  Since 
his actions in failing to report the income from SSA led to 
the overpayment, the Board concludes that the veteran was at 
fault in the creation of the overpayment.  Any fault on the 
part of VA is, in the Board's opinion, greatly outweighed by 
the fault of the veteran.

Since the veteran received pension benefits to which he was 
not entitled, waiver of the indebtedness would result in 
unjust enrichment.  VA pension benefits are not intended for 
persons who, as in this case, are receiving income in excess 
of the maximum allowable yearly income for such benefits so 
collection of the indebtedness would not defeat the purpose 
of the benefit.  The veteran has not alleged and there is no 
indication in the record that the reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.

With respect to whether collection of the indebtedness would 
deprive the veteran of basic necessities, the Board notes 
that the veteran submitted a financial status report in May 
1999, at which time he reported that his monthly income was 
$761 and his total monthly expenses $699, with no payments 
for installment contracts or other debts.  He reported less 
than $19 in his bank account.  The Board notes, however, 
that, according to available documents, the veteran receives 
at least $730 each month from SSA benefits alone, for a total 
gross monthly income of $826.  The deduction from income for 
some of the veteran's reported monthly expenses, such as for 
cable television, clearly are not for the basic necessities 
of life.  However, even assuming that all of the deductions 
and expenses reported by the veteran should be considered, he 
still therefore maintains a surplus of income over expenses 
of more than $127.00 per month.

The veteran provided a new financial status report in August 
1999.  On this occasion he reported that his monthly income 
was $648.  He reported monthly deductions from income of 
$639, with no payments for installment contracts or other 
debts.  Again, as the veteran is in receipt of benefits from 
the SSA totaling at least $730 each month, and VA benefits 
totaling at least $96 per month, the Board finds that his 
monthly income is at least $826.  Moreover, the veteran again 
included amounts to be deducted from his income which are 
clearly not incurred for basic necessities.  Nevertheless, 
even assuming all of the veteran's listed deductions are 
accurate and should be considered, the veteran maintains a 
surplus of income over expenses of more than $187.00 per 
month.  In addition, while the veteran asserts that he has 
only $12 in his bank account, the record clearly shows that 
he is joint owner of a bank account which has over $3,000, 
and he has neither alleged nor shown any restrictions on his 
ability to access the monies contained therein.

Therefore, in light of the evidence showing that the 
veteran's monthly income exceeds his monthly expenses, 
including those not required for the basic necessities of 
life, the Board must conclude that collection of the 
indebtedness would not deprive the veteran of the basic 
necessities of life.

For these reasons, the Board is of the opinion that 
collection of the indebtedness through reasonable monthly 
payments would not be against equity and good conscience. 


ORDER

Waiver of recovery of overpayment of VA pension benefits in 
the amount of $3,975 is denied.



		
	Shane A. Durkin 
	Member, Board of Veterans' Appeals



 

